Citation Nr: 1441296	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a disability manifested by seizures.

2.  Entitlement to service connection for gastroenteritis.

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.

5.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disability.

6.  Entitlement to a temporary total (convalescent) rating following jaw surgery in May 2012.

7.  Entitlement to a rating in excess of 20 percent for service-connected bruised mandible with malocclusion and interference with condyle fossa relationship and minor degenerative changes.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1982 and had subsequent service in the National Guard.  These matters are before the Board of Veterans' Appeals (Board) from January 2011, October 2011, and June 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

Initially, the Board notes that the Veteran's claim for a temporary total rating has been adjudicated under 38 C.F.R. § 4.30 (for convalescence) and under 38 C.F.R. § 4.29 (for hospitalization).  However, a review of the record found that the Veteran is only pursuing a claim based on a need for convalescence.  See April 2012 correspondence.  Hospitalization for a period in excess of 21 days is neither shown, nor alleged.  Consequently, the issue is characterized accordingly.


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of the claim has had, a current diagnosis of a disability manifested by seizures or gastroenteritis.

2.  Hypertension was not manifested during the Veteran's service or in the first year following the Veteran's discharge, and is not shown to be otherwise related to his service.

3.  An April 2006 rating decision denied the Veteran service connection for bilateral hearing loss based essentially on a finding that the Veteran did not have a current hearing loss disability considered disabling for VA purposes.  The Veteran appealed this decision, but withdrew his appeal in September 2006.

4.  Evidence received since the April 2006 rating decision does not tend to show that the Veteran has a current hearing loss disability considered disabling for VA purposes.

5.  An unappealed May 2008 rating decision denied the Veteran service connection for a low back disability based essentially on a finding that such disability was not shown to have been incurred in or otherwise caused by service, to include as due to service-connected left knee/left ankle disabilities.  

6.  Evidence received since the May 2008 rating decision does not tend to show that the Veteran has a low back disability that was incurred in or otherwise caused by service, to include as due to service-connected left knee/left ankle disabilities.

7.  The Veteran's left temporomandibular joint arthroplasty with diskectomy on May 21, 2012 is not shown to have required at least one month of convalescence or severe postoperative residuals.

8.  The Veteran's bruised mandible with malocclusion and interference with condyle fossa relationship and minor degenerative changes is manifested by an inter-incisal range that is limited to 31-40 mm and range of lateral excursion greater than 4 mm.



CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by seizures is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  Service connection for gastroenteritis is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

3.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).  

4.  New and material evidence has not been received, and the claim of service connection for bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).  

5.  New and material evidence has not been received, and the claim of service connection for a low back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).  

6.  A temporary total rating based on a need for convalescence following left temporomandibular joint arthroplasty with diskectomy on May 21, 2012 is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2013).

7.  A rating for bruised mandible with malocclusion and interference with condyle fossa relationship and minor degenerative changes in excess of 20 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.150, Diagnostic Codes (Codes) 9903-9905 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in September 2010, July 2011 and April 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates, and provided notice on how to reopen, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appeals were most recently readjudicated by the RO in the December 2011, November 2012, and June 2012 supplemental statements of the case.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's STRs have been associated with the record.  They include medical and dental treatment records, periodic examinations, and immunization records dated between 1978 and 1994 and obtained from the National Personnel Records Center and the Nebraska National Guard; however, they have been determined to be incomplete.  Notably, there are no entrance or separation examination reports.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Both the NPRC and the Nebraska National Guard have indicated that no additional records are available, and the RO made a formal finding of unavailability of additional records in October 2010 after multiple requests for records to multiple sources.  In October 2010, the Veteran was notified of this and advised to submit any copies of his STRS in his possession.  He did not respond.  

The RO obtained his post service treatment records, and the Veteran was afforded the opportunity to provide testimony before the Board.  

In November 2012, the RO arranged for a VA examination to assess the current severity of the Veteran's jaw disability.  This examination is reported in greater detail below, and is adequate for rating purposes, as the report contains the information necessary for consideration of the applicable criteria.  Thus, the Board finds that the examination report is adequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The RO did not arrange for a VA examination or secure a medical opinion with respect to the claims of service connection for a disability manifested by seizures, gastroenteritis, or hypertension.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran has a current seizure or gastroenteritis disability or that his hypertension is related to his service, an examination to secure a medical nexus opinion in these matters is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).   

With regard to the claims for bilateral hearing loss and a low back disability, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Seizures and Gastroenteritis 

The Veteran contends that he has a disability manifested by seizures and gastroenteritis due to his service.

In October 1985, the Veteran reported chest pain relieved by antacids.  A July 1996 record noted a history of a seizure disorder.  An October 1996 record noted a history of a seizure disorder, but that the Veteran was off seizure medication since August 1995 and has had no recurrence of seizures.   This same record also noted a history of gastritis with no recent symptoms and no need for medication.

In April 2009, there was no evidence of gastrointestinal symptoms.  A September 2010 record noted a history of pyrosis (heartburn) and no evidence of gastrointestinal symptoms.  

In May 2011, the Veteran denied a history of a seizure disorder.  An April 2012 record noted a remote history of seizures, which no longer requires treatment and a history of GERD, which is controlled.  In May 2012, the Veteran denied having seizures.  In this record, it was noted that the Veteran had no dyspepsia, heartburn, difficulty swallowing, gas, bloating, belching, abdominal pain, constipation, diarrhea, or vomiting.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Following a review of the record, the Board notes that there is nothing to suggest the Veteran has a current diagnosis of a disability manifested by seizures and/or gastroenteritis.  Notably, there is no indication in any of the records of anything more than a noted (remote) history of a seizure disorder and/or gastritis prior to the initiation of this appeal.  Significantly, in May 2012, the Veteran himself denied having seizures.  And in this same record, it was noted that the Veteran had no dyspepsia, heartburn, difficulty swallowing, gas, bloating, belching, abdominal pain, constipation, diarrhea, or vomiting.

The Board has considered the Veteran's lay statements to the effect that he has such disabilities due to service.  However, although he is competent to testify to symptoms such as gastrointestinal pain, the diagnosis of a neurological disability and/or a gastrointestinal disability cannot be established by lay self-observation because such specific diagnoses are established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Such matters involving internal processes cannot be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A gastrointestinal disability and a neurological disability are not the types of conditions that may be diagnosed by unique and readily identifiable features, so the presence of these disorders is a determination "medical in nature" and is not capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (varicose veins).  Therefore, the Veteran's self-diagnosis of such disabilities has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a diagnosis of a disability manifested by seizures and/or gastroenteritis.  Consequently, there is no valid claim of service connection for such disabilities.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Hypertension

The Veteran contends that he has hypertension due to service.

On March 1982 (one month after discharge from service) VA examination, the Veteran was not diagnosed with hypertension.  Notably, his blood pressure readings were 136/88 sitting, 130/86 standing, 156/74 sitting after exercise, and 140/84 two minutes after exercise.  A March 1982 electrocardiogram report was normal and the Veteran's blood pressure was noted to be 136/88.

A September 2011 record noted that the Veteran had controlled hypertension.  An additional September 2011 record noted an assessment of "hypertension, loss of control with weight gain."

It is not in dispute that the Veteran currently has hypertension, as such is shown to be diagnosed in VA treatment records.  However, hypertension was not shown to be manifest during service or in the first postservice year of active duty.  His STRs are silent for any complaints, treatment, or diagnosis related to hypertension.  Notably, on March 1982 VA examination, the Veteran's had a normal electrocardiogram and his blood pressure readings were not noted as showing hypertension.  

The only evidence indicating that the Veteran's hypertension manifested in service (or in the first postservice year) consists of his own accounts which began in 2011, almost 30 years after his discharge from service.  In essence, he asserts that he developed such disability in service and has had continuing problems with his blood pressure ever since.  The record provides no corroboration for that account, and what evidence there is in the matter contradicts his account.

In this regard, as noted above, the Veteran's STRs contain no mention of high blood pressure (hypertension); however, these records show he reported other medical problems and received treatment, which suggests that if the Veteran had developed high blood pressure in service, it would have been noted when he sought treatment, as he did for other problems.  Further, as noted above, on March 1982 examination, conducted in the month immediately following the Veteran's discharge from service, the Veteran was examined and found not to have problems with his heart.  His blood pressure was taken several times and no reading was noted as showing elevated blood pressure or evidence of hypertension.  Considering this evidence, the Board finds that the Veteran's accounts of developing hypertension in service are not credible, as they are directly contradicted by the contemporaneous medical evidence.  In summary, the Board has weighed the Veteran's statements against the inconsistency of his reported history with the evidence of record and the absence of medical evidence for many years following service, and to the extent that he is suggesting that he developed hypertension in service, the Board finds his recollections to be less probative.  Hence, service connection for hypertension on the basis that it became manifest in service (or in the first postservice year) and has persisted is not warranted.

The Board also notes that the Veteran is shown to have served in the National Guard for a period following his discharge from active duty.  The Veteran has not alleged or suggested that his hypertension became manifest during his service in the National Guard.  Further, a review of his National Guard medical records reveals no evidence of complaints, treatment for, or diagnosis of hypertension.  

What remains for consideration is whether or not the Veteran's current hypertension may somehow otherwise be related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the etiology of a complex medical process, such as hypertension, is a medical question and requires medical expertise.  See Jandreau, 492 F. 3d at 1377.  An etiological opinion requires knowledge of the complexities of the (internal) cardiovascular system and the various causes of unobservable hypertension, and would involve objective clinical testing that the Veteran is not competent to perform.  To the extent that the Veteran himself asserts he suffers from a hypertension as a result of service, or that its onset was in service, the Board does not question the Veteran's sincerity of his beliefs.  The Veteran is a layperson and there is no probative medical evidence of record which supports his theory that such disability is related to service.  There is no probative evidence that shows or suggests that the Veteran's hypertension may be related to his service.  Without any competent evidence of a nexus between this disability and his service, the preponderance of the evidence is against his claim of service connection.  

New & Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Bilateral Hearing Loss and Low Back Disability

An April 2006 rating decision denied the Veteran service connection for bilateral hearing loss and a low back disability based essentially on a finding that the Veteran did not have current hearing loss according to VA regulations and on a finding that a low back disability was not shown to have been incurred in or otherwise caused by service.  He subsequently submitted a notice of disagreement and the claim was readjudicated in a statement of the case after additional service and post-service records were received.  After the statement of the case was issued, in September 2006, the Veteran filed a substantive appeal; however 3 days later, he notified the RO that he was withdrawing all of his appeals (to include service connection for left leg neuropathy, arthritis of both feet, and a right knee disability).  In addition, no new and material evidence was added to the file within one year of the April 2006 rating decision that was not considered by the RO in the SOC.  Accordingly, this rating decision became final.  38 U.S.C.A. § 7105.  

A May 2008 rating decision again denied the Veteran service connection for a low back disability based essentially on a finding that such disability was not shown to have been incurred in or otherwise caused by service, to include as due to service-connected left knee/left ankle disabilities.  He was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following).  While additional VA treatment records related to the low back were received within one year of the rating decision, such records only reported current findings with respect to the low back and did not relate to the incurrence or etiology of the back condition.  Accordingly, such records cannot be considered new and material evidence under 38 C.F.R. § 3.156(b).  Thus, the May 2008 rating decision became final.  38 U.S.C.A. § 7105.  

In September 2010, the Veteran filed a claim to reopen his previously denied clam for a low back disability.  He suggested that his low back disability was secondary to his service-connected left knee disability.  In a January 2011 rating decision, the RO reopened this claim and denied it based essentially on a finding that such disability was not incurred in or aggravated by military service.

In July 2011, the Veteran filed a claim for bilateral hearing loss and a back disability.  This claim can reasonably be interpreted as a notice of disagreement with the January 2011 rating decision denying service connection for a low back disability.  An October 2011 rating decision did not reopen the Veteran's claim for bilateral hearing loss finding that new and material evidence had not been submitted and continued the denial of service connection for a low back disability.  The present appeal ensued.

Evidence received since the April 2006 (bilateral hearing loss) and May 2008 (low back disability) rating decisions includes postservice treatment records, which while new, are not material because they do not show or tend to show that the Veteran has a current hearing loss disability considered disabling for VA purposes or that he has a low back disability which may be related to his service, or to a service-connected disability.  Also added to the record are the Veteran's lay statements, which although new, are not material because they are duplicative, redundant and cumulative of his claims previously of record and add nothing probative to the record supporting that he has a current hearing loss disability considered disabling for VA purposes or that he has a low back disability that is related to his service or to a service-connected disability.
  
Accordingly, for the reasons stated above, and even considering the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has not been received, and that the claims of service connection for bilateral hearing loss and for a low back disability may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Temporary Total Rating

A temporary total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted (under the conditions discussed below) for a period of one, two, or three months. Awards are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30.

Entitlement to a temporary total convalescence rating is warranted if treatment of a service-connected disability results in: (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post-operative residuals such as incomplete healed surgical wounds, therapeutic immobilization of a one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).

Notations in the medical record as to a Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).

The Veteran has established service connection for a bruised mandible with malocclusion and interference with condyle fossa relationship and minor degenerative changes.  He seeks a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following a May 2012 left temporomandibular joint arthroplasty with discectomy.  [The Board notes that this surgery was originally scheduled in April 2012, but due to illness, was rescheduled for May 21, 2012.]

On May 21, 2012 operative report, the Veteran was noted to have undergone left temporomandibular joint arthroplasty with discectomy.  The pre and post-operative diagnosis was left temporomandibular joint internal derangement.  This report noted that there were no complications and that following the procedure, the Veteran was transferred to the recovery room alert, stable, and hemostatic.  He was then discharged to home to follow-up in 2 weeks.

A May 22, 2012 surgery post-operative telephone follow-up record noted that the Veteran had resumed his normal activities and was tolerating a soft diet.  He reported that he was able to complete his daily cares without assistance and was not experiencing pain.  Notably, he reported that his pain was a 0 on a scale of 1-10.  He indicated that he was taking his pain medication as prescribed and did not see or feel any redness, swelling, or drainage from the wound.  Further, the Veteran reported that he was not experiencing fever, headache, muscle aches, difficulty passing urine, constipation, or pain at his IV site.  The Veteran then stated, "I received fantastic care."

On June 1, 2012, the Veteran presented for his follow-up appointment post TMJ arthroplasty.  He reported that his pain was improving and the swelling had resolved.  He did complain of some dizziness when bending over.  The physician noted an assessment of "normal post op following L TMJ arthroplasty w/ discectomy [sic].  The physician indicated that the Veteran could return to work in 1 week due to his dizziness and physical labor as a janitor.  He was instructed to follow-up in 1 month.

On June 13, 2012, the Veteran was seen for a physical therapy consultation.  He reported having TMJ surgery 4 weeks prior and stated that he was having no TMJ pain, but was having neck pain.  It was noted that the Veteran's pain was 0 (out of 10) at TMJ.  Further, he was able to demonstrate excellent range of motion at TMJ and had good facial range of motion.  His cervical range of motion was noted to be half of normal in all planes except for flexion.  The assessment was good range of motion status post TMJ surgery.

A June 21, 2012 record noted that the Veteran reported his jaw was feeling good.

As the procedure that the Veteran underwent on May 21, 2012 was not of a type that involved immobilization, to substantiate his claim for a temporary total rating following that procedure, the Veteran has to show either that the surgery necessitated at least one month of convalescence or that the surgery involved severe postoperative residuals.  See 38 C.F.R. § 4.30(a)(1)(2).  

Regarding the need for postsurgical convalescence, it is noteworthy that the Veteran reported he would only be out of work for two weeks.  A June 1, 2012 post-operative appointment record indicated that the Veteran could return to work in 1 week.  This shows that the Veteran was out of work for no more than 3 weeks and that at least a month of convalescence was not required.  

Furthermore, the record does not show any severe postoperative complications of the Veteran's procedure on May 21, 2012.  The operative report specifically noted no complications with the procedure and noted that the Veteran was sent to recovery in stable condition and then discharged to home on the same day.  Significantly, the Board notes that on a follow-up telephone call that took place the day after the procedure, the Veteran reported that he was in no pain and did not see or feel any redness, swelling or drainage.  He also indicated that he had resumed his normal activities, was not experiencing fever, headache, muscle aches, difficulty passing urine, or constipation, and was tolerating a soft diet.  On June 1, 2012 follow-up appointment, the Veteran was noted as having no complications, other than some reported dizziness.  His physician noted an assessment of "normal" status post procedure.  Subsequent appointments noted that the Veteran reported no jaw pain and his jaw range of motion was good.  

To the extent that the Veteran is suggesting that this surgery required him to have 1-3 months of physical therapy, the Board notes that treatment records do show the Veteran underwent some physical therapy post surgery, due to his reported neck pain.  However, there is no evidence that such neck pain was debilitating or noted to be severe.  Further, the Board can find no evidence to show that the Veteran was required to attend physical therapy for 1-3 months and that such would prevent him from working or resuming his normal activities.  In fact, the evidence shows that the Veteran could return to work after no more than 3 weeks and that at such physical therapy appointments, the Veteran indicated he had no TMJ pain and TMJ range of motion was shown to be good. 

The Veteran's own statements asserting that he required convalescence following the May 21, 2012 procedure are outweighed by the medical evidence on this question.  The Board finds the aforementioned medical evidence to be more probative and persuasive with regard to the amount of convalescence that was required following the May 2012 surgical procedure.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that his appeal in the matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

The Veteran filed his current claim for increase in April 2012, contending that his jaw disability is more severe than is reflected by the current 20 percent rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings may be assigned for distinct periods where the severity of the disability varied, if warranted by factual data.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to    38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).
  
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On May 11, 2011, the Veteran underwent arthrocentesis of the left TMJ.  There were no complications.  He was given an excuse for work for one day.  In August 2011, the Veteran was 3 months post arthrocentesis and reported no improvement in systems.  He reported continuous pain.  An examination revealed MIO of 35 mm and a late opening click and late closing click evident on the left side.  There was pain with opening and closing.  There was also evidence of guarding when moving left.  Upon palpation, the left TMJ area was more prominent.  The Veteran demonstrated tenderness to palpation along the masseter and temporal muscles.  

On May 21, 2012 operative report, the Veteran was noted to have undergone left temporomandibular joint arthroplasty with discectomy.  The pre and post-operative diagnosis was left temporomandibular joint internal derangement.  This report noted that there were no complications and that following the procedure, the Veteran was transferred to the recovery room alert, stable, and hemostatic.  He was then discharged to home to follow-up in 2 weeks.

A May 22, 2012 surgery post-operative telephone follow-up noted that the Veteran had resumed his normal activities and was tolerating a soft diet.  He reported that he was able to complete his daily cares without assistance and was not experiencing pain.  Notably, he reported that his pain was a 0 on a scale of 1-10.  He indicated that he was taking his pain medication as prescribed and did not see or feel any redness, swelling, or drainage from the wound.  Further, the Veteran reported that he was not experiencing fever, headache, muscle aches, difficulty passing urine, constipation, or pain at his IV site.  The Veteran then stated, "I received fantastic care."

On June 1, 2012, the Veteran presented for his follow-up appointment post TMJ arthroplasty.  He reported that his pain was improving and the swelling had resolved.  He did complain of some dizziness when bending over.  The physician noted an assessment of "normal post op following L TMJ arthroplasty w/ discectomy [sic].  The physician indicated that the Veteran could return to work in 1 week due to his dizziness and physical labor as a janitor.  He was instructed to follow-up in 1 month.

On June 13, 2012, the Veteran was seen for a physical therapy consultation.  He reported having TMJ surgery 4 weeks prior and stated that he was having no TMJ pain, but was having neck pain.  It was noted that the Veteran's pain was 0 (out of 10) at TMJ.  Further, he was able to demonstrate excellent range of motion at TMJ and had good facial range of motion.  His cervical range of motion was noted to be half of normal in all planes except for flexion.  The assessment was good range of motion status post TMJ surgery.

A June 21, 2012 record noted that the Veteran reported his jaw was feeling good.

On November 2012 VA temporomandibular joint conditions examination, the examiner noted that a left TMJ diskectomy was performed on May 21, 2012.  The Veteran reported flare-ups indicating that his jaw hurts on the left side when he eats anything hard or chewy.  Range of motion for lateral excursion was noted to be greater than 4 mm with objective evidence of painful motion at greater than 4 mm.  Range of motion for opening mouth, measured by inter-incisal distance, was 31 to 40 mm with objective evidence of painful motion at 31 to 40 mm.  There was no evidence of additional limitation in range of motion following repetitive-use testing.  Functional loss was noted to be less movement than normal and pain on movement.  There was also pain on palpation and clicking or crepitation of joints or soft tissues on the left side.  Diagnostic testing was performed and did not show degenerative or traumatic arthritis or any other significant diagnostic findings.  The examiner noted that the Veteran's temporomandibular joint condition does not impact his ability to work.

The Veteran's jaw disability is rated 20 percent under Codes 9903-9905, which indicates that the disability of nonunion or malunion of the mandible (Codes 9903 and 9904) be rated based on limited motion and relative loss of masticatory function (9905).

Code 9903 assigns a 30 percent rating for severe nonunion of the mandible.

Code 9904 assigns a 20 percent rating for malunion - severe displacement of the mandible.

Code 9905 assigns a 20 percent rating for inter-incisal range of 21 to 30 millimeters, a 30 percent rating for inter-incisal range from 11 to 20 millimeters, and a 40 percent rating for inter-incisal range from 0 to 10 millimeters.  It notes that a 10 percent rating is available for range of lateral excursion limited to between 0 and 4 millimeters. A rating based on limitation of lateral excursion, however, may not be combined with a rating based on limited inter-incisal movement.

As a 20 percent rating is the highest schedular rating under Code 9904, a higher rating under this code is not available.  And because the Veteran is currently in receipt of a higher, 20 percent, rating for limitation of inter-incisal movement, the Board will not consider whether he satisfies the criteria for a lower, 10 percent rating for limitation of lateral excursion.
	
Based on a review of the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's jaw disability.  His inter-incisal range of motion is shown to be 31-40 mm, with no additional functional impairment or limitation of motion on repetition, which presents a disability picture that is actually greater than that contemplated by a 20 percent rating under Code 9905.

The Board has considered whether a higher rating is available under a different Code.  However, the record does not demonstrate chronic osteomyelitis or osteoradionecrosis to warrant a rating as osteomyelitis under 38 C.F.R. § 4.71a, Code 5000 (Code 9900).  In the absence of loss of part or whole of the mandible, or of mandible nonunion, an increased rating is not warranted under Codes 9901 through 9903.  Further, Codes 9907 (loss of less than one-half of the ramus), 9909 (loss of coronoid process), and 9912 (loss of less than one-half of the hard palate) are not for application, as there is no evidence that the Veteran has partial loss of the ramus or hard palate, and therefore need not be further considered.  Codes 9906, 9908, and 9911 are not applicable, as no abnormal findings were shown (or suggested) for the Veteran's ramus and palates and there is no evidence of condyloid process being lost.  Further, there is also no evidence (or suggestion) of loss of teeth due to loss of substance of body of the mandible to warrant a higher rating under Code 9913.  And in the absence of evidence of any loss of the maxilla or of severe displacement of the maxilla, increased ratings under Codes 9914 through 9916 are not warranted.  

Further, the record does not establish that the rating criteria are inadequate for rating the Veteran's jaw disability such that an extraschedular rating is warranted.  The Veteran's disability has been manifested by less movement than normal, pain on movement, and some crepitation and guarding.  Such effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule by his current 20 percent rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record does not show nor does the Veteran suggest that he is unable to work due to his jaw disability.  Notably, on November 2012 VA examination, the examiner specifically found that such disability did not impact on the Veteran's ability to work.  Further, the evidence shows that the Veteran is currently working as a janitor.  Therefore, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki, 22 Vet. App. at 447.  

In sum, the Board finds that entitlement to a rating in excess of 20 percent for service-connected jaw disability is not warranted.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application and the claim must be denied. 


ORDER

The appeals seeking service connection for a disability manifested by seizures, gastroenteritis, and hypertension are denied.

The appeals to reopen claims of service connection for bilateral hearing loss and for a low back disability are denied.

A temporary total rating based on convalescence following jaw surgery in May 2012 is denied.

A rating in excess of 20 percent for service-connected bruised mandible with malocclusion and interference with condyle fossa relationship and minor degenerative changes is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


